Citation Nr: 1508002	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-31 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability, to include folliculitis, contact dermatitis, and basil cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from August 1980 August 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to service connection for folliculitis to include lentigo and actinic keratosis.

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2014.  A transcript is of record.  

In October 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he was exposed to a broken decontamination kit during a field exercise while on basic training in September 1980, which included powdered chemicals such as Chloramine B, and that he has experienced skin symptoms ever since.  To date, he has not submitted evidence documenting that he was exposed to a chemical during service other than his lay statements.  The Board finds that a request should be made to the Joint Service Records Research Center (JSRRC) or other relevant source to attempt to verify such exposure during service.  

The Veteran reported during the Board hearing that he received relevant skin treatment in 1985 and again in 1987 from a private physician, Dr. J. S., in Springfield, Missouri.  Such records have not yet been received or obtained and VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  As these records are relevant to the appeal, efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2014). 

The April 2013 VA examiner provided an opinion solely for folliculitis, despite acknowledging other skin disabilities (lentigo and actinic keratosis) had been or were present.  Since the examination, basal cell carcinoma was diagnosed and excised from the left shoulder.  The examiner also concluded that folliculitis pre-existed service and were not worsened therein.  However, the only disability noted upon the enlistment examination is acne and multiple diagnoses not related to acne have been provided during and since service.  Finally, the examiner failed to address the Veteran's reports of exposure to caustic chemicals during service as a cause of his skin symptoms, except as to say his symptoms are common amongst the general population.  The Board finds that a new VA dermatology examination should be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prepare a summary of the Veteran's claimed exposures during service and ask the appropriate service department to provide any information that might corroborate the Veteran's alleged exposures to chemicals in September 1980, including Chloramine B from an M258 decontamination kit.  

2.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment with Dr. J. S. from Springfield, Missouri, as referenced at the Board hearing.    

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once the above development has been completed, provide the Veteran with a VA examination by a dermatologist or other qualified physician to determine whether any current disability is related to service.  

The virtual claims folder, including this remand and all newly obtained evidence, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current skin disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disability, to include folliculitis, lentigo, actinic keratosis, and basal cell carcinoma, had onset in service or is otherwise related to a disease or injury in service, including the reported chemical exposure as well as the in-service skin treatment.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




